DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 9-12, 17 and 21-22 are canceled; claims 1-4, 6-8, 13-16, 18-20 and 23-28 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: lack unity of invention because the groups do not share the same or corresponding technical feature.
I.	Claims 1-8 and 13-20 are drawn to Figure 7, receiving at a user equipment an uplink grant for transmitting first uplink data from the user equipment at a first time; and determining a second time for initiating preparation of a transport block for transmitting the first uplink data, the determining a second time comprising subtracting a ., classified in CPC H04W72/1268 (of uplink data flows). 
II.	Claims 9-10 and 21-22 are drawn to Figure 8, sending to a user equipment an uplink grant for transmitting first uplink data from the user equipment at a first time; and receiving a scheduling request from the user equipment, the scheduling request indicating presence of second uplink data to be transmitted from the user equipment which has not been scheduled for transmission, the second uplink data comprising urgent data; and in response to the receiving a scheduling request, sending an uplink grant indicating a second time at which the user equipment is scheduled to transmit the second uplink data, the second time being before the first time, classified in CPC H04W72/14 (using a grant {or specific} channel).    
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
As discussed in the groups I and II above, unity does not exist between group I and II since there exists no common special technical feature between them as underlined above. 
Inventions I, II, lack unity of invention because even though the inventions of these groups require the technical feature of an uplink grant for transmitting first uplink data from the user equipment at a first time, this technical feature is not a special technical feature as it does not make a contribution over prior art in view of Takeda et al., US 2020/0205228 ([0052] receipt of a UL grant to transmission of the corresponding UL data). 

A telephone call was made to Guy R. Gosnell on 09/21/2021 to request an oral election to the above restriction requirement resulting in discussion with Carter W. Reeb on 10/06/2021 and the Applicant has selected the original Group I comprising claims 1-8 and 13-20 with traverse. 
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021, 01/28/2021 and 12/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 13-16, 18-20 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear the claimed “the first time” is referring to the step of receiving or the step of building whether there are two instants of “a first time”. 

Set I
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fliess, US 2017/0086171. 
Claim 1, Fliess discloses a method comprising: 
receiving at a user equipment an uplink grant for transmitting first uplink data from the user equipment at a first time ([0042] a receiving stage for receiving an enhanced physical downlink control channel (EPDCCH) or a physical downlink control channel (PDCCH) including the uplink grant 310); and 
building a transport block for transmitting the first uplink data at a first time ([0043] The decoding stage 301 may derive a reduced time budget 202 for processing the uplink transport block 313 from the time budget 311 based on a size of the one of 
wherein the building of the transport block is started not earlier than the first time minus a processing time required for preparing the transport block at the user equipment (fig 2, [0026] Due to new maximum transport block sizes (e.g. by added 64QAM support) and introduction of ePDCCH 211, where UL grant information is available much later than with PDCCH 111 especially when combined with large UL timing advances 207, the original time budget 102 has been reduced to a reduced time budget 202 in which MAC layer has to finish all processing tasks).  
Claim 13, see claim 1 for the rejection, Eriksson discloses (fig 2, [0020] mobile devices (or mobile stations or User Equipments (UE), circuits may be designed as logic integrated circuits, analog integrated circuits, mixed signal integrated circuits, optical circuits, memory circuits) an apparatus comprising at least one processor ([0031] a processing stage 302), and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to:  
receive an uplink grant for transmitting first uplink data from the apparatus at a first time; and 
build a transport block for transmitting the uplink data at the first time, 
wherein the building of the transport block is started not earlier than the first time minus a processing time required for preparing the transport block at the apparatus.  


Set II
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-8, 13, 19-20, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al., US 2015/0223232 (IDS) in view of Fliess, US 2017/0086171. 
Claim 1, Eriksson discloses a method comprising: 
receiving at a user equipment an uplink grant for transmitting first uplink data from the user equipment at a first time (fig 4b, step 420 receive UL grant from eNB, step 440 and 480, transmit TB to eNB); and 
building a transport block for transmitting the first uplink data at a first time (fig 4b, step 470, assemble new TB, [0057] if the uplink grant indicates the second TB size the UE starts assembling 470 a TB of the second transport block size), 
but does not explicitly disclose, 

However, Eriksson also teaches in para. [0074] If the T.sub.UG-R 492 associated with the determined TB size exceeds the T.sub.UG-R 490 associated with the pre-configured TB size with at least a certain minimum margin, the UE will assemble a TB of the determined TB size and send it to the eNB using the allocated resource. The eNB receives 530 the TB of the determined TB size from the UE. That is, the T.sub.UG-R 492 is the delay time between the receiving grant time and the transmission time hence the building of the transport block is started not earlier than the first time minus a processing time required for preparing the transport block at the user equipment.  
Further, as Fliess discloses wherein the building of the transport block is started not earlier than the first time minus a processing time required for preparing the transport block at the user equipment (fig 2, [0026] Due to new maximum transport block sizes (e.g. by added 64QAM support) and introduction of ePDCCH 211, where UL grant information is available much later than with PDCCH 111 especially when combined with large UL timing advances 207, the original time budget 102 has been reduced to a reduced time budget 202 in which MAC layer has to finish all processing tasks).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Eriksson invention with Fliess invention to include the claimed limitation(s) so as to provide an UE with a 
Claim 3, Eriksson as modified discloses a method according to claim 1, the second uplink data being stored in a buffer of the user equipment (Eriksson [0058] a data buffer of a bearer including data to be transmitted on the bearer).  
Claim 7, Eriksson as modified discloses a method according to claim 1, wherein a time period between the first time minus the processing time and the first time is reserved for building of the transport block (Fliess fig 2, [0026] the original time budget 102 has been reduced to a reduced time budget 202 in which MAC layer has to finish all processing tasks).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Eriksson invention with Fliess invention to include the claimed limitation(s) so as to allow an UE with a sufficient time budget between the receiving grant time and ul transmission time in order to uplink data to the network.  
Claim 8, Eriksson as modified discloses a method according to claim 1, wherein the first time minus the processing time comprises a network defined parameter (Fliess fig 2, [0028] reduced time budget 202 may be derived from the original time budget 102 by subtracting the ePDCCH lateness time 203 and the timing advance (value) 207).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Eriksson invention with Fliess invention to include the claimed limitation(s) so as to allow an UE with a 
Claim 13, see claim 1 for the rejection, Eriksson discloses (fig 6b, [0092] CPU, computer program product 611 in the form of a non-volatile memory, e.g. an EEPROM (Electrically Erasable Programmable Read-Only Memory), a flash memory or a disk drive) an apparatus comprising at least one processor, and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: 
receive an uplink grant for transmitting first uplink data from the apparatus at a first time; and 
build a transport block for transmitting the uplink data at the first time, 
wherein the building of the transport block is started not earlier than the first time minus a processing time required for preparing the transport block at the apparatus.  
Claim 15, see claim 3 for the rejection, Eriksson as modified discloses an apparatus according to claim 13, wherein the second uplink data is stored in a buffer of the apparatus.  
Claim 19, see claim 7 for the rejection, Eriksson as modified discloses an apparatus according to claim 13, wherein the processing time is reserved for building of the transport block.  
Claim 20, see claim 8 for the rejection, Eriksson as modified discloses an apparatus according to claim 13, wherein the first time minus the processing time comprises a network defined parameter.  

Claim 26, see claim 23 for the rejection, Eriksson as modified discloses the apparatus according to claim 13, wherein the first time minus the processing time is the latest in time for the transport block to be prepared for transmitting the first uplink data at the first time.  
Claim 2, 4, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al., US 2015/0223232 (IDS) and Fliess, US 2017/008617 in view of Wu et al., US 2018/0042014. 
Claim 2, Eriksson as modified discloses the method of claim 1, further comprising 
determining, between the receiving the uplink grant and the building of the transport block, a presence of second uplink data to be transmitted from the user equipment which has not been scheduled for transmission (Eriksson [0060] In one embodiment the UE receives an uplink grant from the eNB wherein the uplink grant indicates an allocated resource for a second TB size which is associated with a T.sub.UG-R 492), the second uplink data comprising urgent data and the presence of the second uplink data triggering a buffer status report (Eriksson [0063] a Buffer Status 
But Eriksson and Fliess invention is silent on,
urgent data.
However, as Wu discloses urgent data ([[056] having urgent data pending to be transmitted on the first RAT. UE 602 may transmit an SR to network 604 to request for an uplink grant for transmitting the true BSR).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Eriksson and Fliess invention with Wu invention to include the claimed limitation(s) so as to allow an UE to send schedule request to the network based on an urgent data in a buffer in order to uplink data to the network. 
Claim 4, Eriksson as modified discloses the method of claim 2, further comprising, 
in response to the sending of the scheduling request (Eriksson fig 3, at 32, SR transmitted), receiving an uplink grant indicating a second time (fig 3, at 35, receives UL 
Claim 14, see claim 2 for the rejection, Eriksson as modified discloses apparatus of claim 13, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to determine, between the receiving the uplink grant and the building of the transport block, a presence of second uplink data to be transmitted from the apparatus which has not been scheduled for transmission, the second uplink data comprising urgent data and the presence of the second uplink data triggering a buffer status report, and in response to the buffer status, sending a scheduling request from the apparatus.  
Claim 16, see claim 4 for the rejection, Eriksson as modified discloses the apparatus of claim 14, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to, in response to the .  
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al., US 2015/0223232 (IDS) and Fliess, US 2017/008617 in view of Takeda et al., US 2018/0255568 (IDS). 
Claim 6, Eriksson as modified discloses a method according to claim 1, 
but Eriksson and Fliess invention is silent on,
further comprising determining the processing time for preparing the transport block based on a number of orthogonal frequency division multiplexing (OFDM) symbols associated with the transport block.  
However, as Takeda discloses determining the processing time for preparing the transport block based on a number of orthogonal frequency division multiplexing (OFDM) symbols associated with the transport block ([0045] the symbol period may be expressed by OFDM (Orthogonal Frequency Division Multiplexing) symbol units, [0054] A certain processing time is preferably set from when the UE receives the UL grant to when the PUSCH transmission becomes enabled. When TBS (Transport Block Size), which is a data transmitting/receiving section, is increased, the processing time is increased).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Eriksson and Fliess invention with Takeda invention to include the claimed limitation(s) so as to allow 
Claim 18, see claim 6 for the rejection, Eriksson as modified discloses an apparatus according to claim 13, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to determine the processing time for preparing the transport block based on a number of orthogonal frequency division multiplexing (OFDM) symbols associated with the transport block.  
Claim 24-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al., US 2015/0223232 (IDS) and Fliess, US 2017/008617 in view of Chockalingam et al., US 2016/0360462. 
Claim 24, Eriksson as modified discloses a method according to claim 1, 
but Eriksson and Fliess invention is silent on,
wherein the transport block reflects the most recent status in reporting included in the transport block.  
However, as Chockalingam discloses wherein the transport block reflects the most recent status in reporting included in the transport block ([0007] mobile device adjusts power headroom report (PHR) values and/or buffer status report (BSR) values sent to the serving cell to result in scheduled grants that include TBS values).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Eriksson and Fliess invention with Chockalingam invention to include the claimed limitation(s) so as the mobile device is able to determine a set of supportable uplink parameters, such as 
Claim 25, Eriksson as modified discloses a method according to claim 24, wherein the reporting comprises at least one of buffer status reporting and power headroom reporting (Chockalingam [0007] mobile device adjusts power headroom report (PHR) values and/or buffer status report (BSR) values sent to the serving cell to result in scheduled grants that include TBS values).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Eriksson and Fliess invention with Chockalingam invention to include the claimed limitation(s) so as to provide the mobile device a set of supportable uplink parameters, such as transport block size (TBS) and modulation and coding scheme (MCS) values in order for the mobile device to uplink data to the serving cell thereby improving system communications.     
Claim 27, see claim 24 for the rejection, Eriksson as modified discloses the apparatus according to claim 13, wherein the transport block reflects the most recent status in reporting included in the transport block.  
Claim 28, see claim 25 for the rejection, Eriksson as modified discloses the apparatus according to claim 27, wherein the reporting comprises at least one of buffer status reporting and power headroom reporting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647